NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



ALAN BOYD CURTIS,                            )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D19-127
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 16, 2020.

Appeal from the Circuit Court for Pinellas
County; Chris Helinger, Judge.

Howard L. Dimmig, II, Public Defender,
and Richard J. Sanders, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.

             Affirmed.

KHOUZAM, C.J., and BLACK, J., and CASE, JAMES R., ASSOCIATE SENIOR
JUDGE, Concur.